RECEIVED

23 2019 ie UNITED STATES DISTRICT COURT
AN

3

AU

&

WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

TORY A, MOORE, CLERK
WESTERN DISTRICT OF LOUIS!
ALEXANDBIA, LOUISIANA

 

RICHARD ALAN ARLEDGE, CIVIL ACTION NO. 1:19-CV-752-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DISMISSED for
lack of jurisdiction, with prejudice as to the jurisdictional issue, and without prejudice
as to the merits of Petitioner’s claim.

THUS DONE AND SIGNED at Alexandria, Louisiana, this oy of

Aa MeP sv , 2019.

 

( SS A A '

pees eo ee.

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
